Citation Nr: 1741539	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic thoracolumbar musculoligamentous strain (hereinafter a thoracolumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied a rating in excess of 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran alleged that his back disability had worsened since his last VA examination.  As such, a new examination is necessary.

Of note, in the October 2014 VA examination report, a box was checked indicating that the Veteran had muscle spasms of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour, and that he had guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contour, but no explanation was given for this finding, and no explanation was given as to when it was observed or when it began).  Likewise, there was no explanation as to what the abnormal spinal contour was, if one was present.  This should be clarified on remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his back disability.  The examiner should clarify whether the Veteran has currently, or has had for any distinct period of time on appeal, either muscle spasms or guarding (identifying which one and when it was present), and, if so whether either caused an normal gait or abnormal spinal contour, identifying what the abnormal spinal contour was if caused.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




